         Case 1:17-cv-00916-CRC Document 40 Filed 06/14/19 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUDICIAL WATCH, INC.                       )
                                           )
            Plaintiff,                     )
                                           )
       v.                                  )   Case No. 17-cv-916 (CRC)
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
            Defendant.                     )
                                           )

                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S
               CROSS-MOTION FOR SUMMARY JUDGMENT AND
         REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

       Judicial Watch does not challenge the FBI’s withholdings pursuant to FOIA Exemptions

1, 3, 6, 7(C), 7(D), or 7(E). Although Judicial Watch challenges the Exemption 7(A)

withholdings, no withholding was made solely on the basis of Exemption 7(A), and so the Court

can and should resolve this case without addressing that challenge. Because every 7(A)

withholding was validly made pursuant to at least one other FOIA exemption, and Judicial

Watch does not argue otherwise, the FBI is entitled to summary judgment on the validity of all of

its withholdings.

       Judicial Watch also challenges the adequacy of the FBI’s search for responsive

documents in two respects. First, it objects to the FBI’s search for documents related to Orbis

Business Intelligence. Although that objection is meritless, the FBI has now conducted the

keyword search Judicial Watch requested, using the terms “Orbis” and “Orbis Business

Intelligence.” It found no responsive records. There should be no remaining dispute about the

adequacy of the FBI’s search for such records. Second, Judicial Watch suggests that the FBI was

wrong to search only the confidential human source (CHS) file of Christopher Steele for
         Case 1:17-cv-00916-CRC Document 40 Filed 06/14/19 Page 2 of 7



documents related to him. But as the FBI explained in its opening brief, that is where documents

related to a confidential human source would be found. Judicial Watch now suggests that it is

seeking records from before Steele’s time as a confidential human source, which might not

appear in his CHS file, but no such records are responsive here: Steele was already a confidential

human source on the opening date of this FOIA request. Judicial Watch also suggests that it

seeks records from after Steele’s time as a confidential human source. Pursuant to a long-

standing policy, the FBI can neither confirm nor deny the existence of such records, the fact of

which is protected by Exemptions 6 and 7(C).

                                           ARGUMENT

       A.      Because every Exemption 7(A) withholding was also justified by another
               FOIA exemption that Judicial Watch does not challenge, Judicial Watch’s
               challenge to the FBI’s reliance on Exemption 7(A) must fail.

       Judicial Watch “does not challenge” the FBI’s withholdings under exemptions other than

Exemption 7(A). ECF No. 37 at 4. That means that Judicial Watch does not challenge

withholdings under FOIA Exemptions 1, 3, 6, 7(C), 7(D), and/or 7(E). ECF No. 33-1 at 8–15,

17–27. But every withholding supported by Exemption 7(A) was also supported by one of these

other exemptions that Judicial Watch is decidedly not challenging. As Michael G. Seidel makes

clear in the supplemental declaration submitted with this brief, Exemption 7(A) “was not the sole

basis for any withholding.” Seidel Decl. ¶ 25.

       Judicial Watch is therefore entitled to summary judgment on all of its withholdings.

“When the Court concludes that a single exemption is sufficient to justify [a] withholding . . . , it

limits its discussion to that exemption and does not the reach the availability of the additional

exemptions invoked.” Borda v. U.S. Dep’t of Justice, 306 F. Supp. 3d 306, 317 (D.D.C. 2018);

see also Ctr. for Nat’l Security Studies v. U.S. Dep’t of Justice, 331 F.3d 918, 925 (D.C. Cir.

2003) (“Finding the [withheld material] protected under 7(A), we need not address the other
                                                  2
            Case 1:17-cv-00916-CRC Document 40 Filed 06/14/19 Page 3 of 7



exemptions invoked by the government and reserve judgment on whether they too would support

withholding the [material].”); Darui v. U.S. Dep’t of State, 798 F. Supp. 2d 32, 39 (D.D.C. 2011)

(explaining that “the Court need not reach” the applicability of alternative exemptions once it has

concluded that a withholding is valid under one exemption); Citizens for Responsibility & Ethics

in Washington v. U.S. Dep’t of Homeland Security, 648 F. Supp. 2d 152, 162 (D.D.C. 2009)

(“[T]he Court need not reach the question whether Exemption 5 has been properly asserted here

because Exemption 7(E), which has gone unchallenged . . . , covers all of the redacted material at

issue.”).

        B.      The FBI adequately searched for records related to Orbis Business
                Intelligence.

        In his declaration supporting the FBI’s motion for summary judgment, David M. Hardy

explained that although the FOIA request at issue here “referenced records of payments to Orbis

Business Intelligence, [Christopher] Steele’s company, and meetings or conversations with Orbis

employees or representatives,” it was Steele and not Orbis who was the FBI’s confidential

source. 2d Hardy Decl. ¶ 24 n.8. Accordingly, “any payments were made to him and not the

company, and interactions were between him and the FBI,” not Orbis. Id. Moreover, “the FBI

has no way to search for unnamed Orbis employees or representatives.” Id. For that reason, “the

FBI reasonably limited it[s] search to responsive records regarding/involving Steele.” Id.

        Although this was more than an adequate reason to limit the search, Judicial Watch

objects that “a key word search on Orbis Business Intelligence could . . . also have been done.”

ECF No. 37 at 3. To narrow the dispute between the parties, and without conceding that its prior

search was inadequate, the FBI performed such a search which, as the Bureau predicted, returned

no responsive records. Seidel Decl. ¶ 15. There should no longer be any question as to the

adequacy of the FBI’s search for records related to Orbis Business Intelligence.

                                                3
         Case 1:17-cv-00916-CRC Document 40 Filed 06/14/19 Page 4 of 7



       C.      The FBI adequately searched for records related to Christopher Steele.

       Judicial Watch also challenges the FBI’s decision to limit its search for records related to

Christopher Steele to his confidential human source file. As Mr. Hardy previously explained,

“given that Steele was a confidential human source (CHS),” the FBI reasonably concluded that

records of the type requested “would be located in his CHS file because such records are

maintained by the FBI in the relevant CHS file.” 2d Hardy Decl. ¶ 23. In making this statement,

the FBI interpreted Judicial Watch’s request as seeking records associated with Steele’s service

as a confidential human source. As the FBI explained in its first summary judgment brief, this

FOIA request for records of any FBI communications with or payments to Steele was submitted

eight days after the Washington Post reported claims that the FBI had agreed to pay Steele to

investigate alleged ties between Russia and individuals associated with the campaign of

President Trump. ECF No. 9-1 at 2–3, 7–8. The FBI reasonably interpreted Judicial Watch’s

FOIA request in light of the context in which it was submitted, concluded that it was seeking

records associated with his service as a CHS, and that “there were no other locations [than his

CHS file] where additional responsive records would be maintained.” 2d Hardy Decl. ¶ 24.

       In its cross-motion, Judicial Watch now suggests that it is also seeking records unrelated

to Steele’s time as a confidential human source—records that either pre-date or post-date that

service. Judicial Watch argues that a search of Steele’s CHS file would not have captured

“records regarding FBI’s relationship with Steele from before he was signed up as an official,

‘on-the-books’ confidential source.” ECF No. 37 at 3. But as Mr. Seidel explains, Steele was

already “a CHS as of January 1, 2016,” the beginning of the relevant period for this FOIA

request. Seidel Decl. ¶ 24. Because Steele was already a confidential human source at the

beginning of this request period, there cannot be any responsive records of communications with

Steele before he became a confidential human source.
                                                4
          Case 1:17-cv-00916-CRC Document 40 Filed 06/14/19 Page 5 of 7



       As for records of communications with Steele after he was closed as a confidential

human source in 2016, Exemptions 6 and 7(C) protect his privacy interests and prevent the FBI

from confirming or denying the existence of such records. “Pursuant to long-standing policy, the

FBI will not confirm or deny the existence of law enforcement records about a third party in the

absence of a privacy waiver or proof of death, unless the requester establishes a public interest in

disclosure that outweighs the third party’s privacy interests.” Seidel Decl. ¶ 22. “The FBI

instituted this policy in order to protect the privacy rights of individuals, particularly those who

appear in FBI law enforcement files.” Id. Judicial Watch has established no such public interest

in communications between Steele and the FBI from the period after his closure as a confidential

human source. Exemptions 6 and 7(C) therefore authorize the FBI to refuse to confirm or deny

the existence of such records.

       As the D.C. Circuit has “‘long recognized,’ the ‘“mention of an individual’s name in a

law enforcement file will engender comment and speculation and carries a stigmatizing

connotation.”’” Roth v. U.S. Dep’t of Justice, 642 F.3d 1161, 1174 (D.C. Cir. 2011) (quoting

Schrecker v. U.S. Dep’t of Justice, 349 F.3d 657, 666 (D.C. Cir. 2003), in turn quoting

Fitzgibbon v. C.I.A., 911 F.2d 755, 767 (D.C. Cir. 1990)); see Nation Magazine, Washington

Bureau v. U.S. Customs Serv., 71 F.3d 885, 896 (D.C. Cir. 1995) (discussing and collecting the

“long line of FOIA cases holding that disclosure of the identities of private citizens mentioned in

law enforcement files constitutes an unwarranted invasion of privacy and is thus exempt under

7(C)”); SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1206 (D.C. Cir. 1991) (“We now hold

categorically that, unless access to the names . . . of private individuals appearing in files within

the ambit of Exemption 7(C) is necessary in order to confirm or refute compelling evidence that

the agency is engaged in illegal activity, such information is exempt from disclosure.”). In “the

Glomar context, the protections of Exemption 7(C) can apply even if admitting the existence of
                                                  5
         Case 1:17-cv-00916-CRC Document 40 Filed 06/14/19 Page 6 of 7



records would not definitively link an individual to a criminal inquiry; if an ‘[o]fficial

acknowledgement’ would ‘engender comment and speculation and carr[y] a stigmatizing

connotation,’ the exemption is triggered.” Cause of Action v. Treasury Inspector General for

Tax Administration, 70 F. Supp. 3d 45, 55 (D.D.C. 2014) (quoting Fitzgibbon, 911 F.2d at 767).

       Moreover, the FBI has not made any “official public disclosure . . . confirming or

denying whether it had any further interactions with Mr. Steele after he was terminated as a

CHS.” Seidel Decl. ¶ 18. Nor has Judicial Watch plausibly alleged the existence of any such

interactions. Instead, it alleges that Steele communicated with Bruce Ohr, a Department of

Justice official, who in turn communicated with the FBI. ECF No. 37 at 3. Records of such

communications, if they existed, would not be responsive to this FOIA request, because neither

communications between Steele and Ohr nor communications about Steele between Ohr and the

FBI are communcations between Steele and the FBI, which are the communications sought here.

                                          CONCLUSION

       For the reasons stated above and in its opening brief, the FBI is entitled to summary

judgment on the adequacy of its search and the propriety of its withholdings.



                                               Respectfully submitted,

                                                       HASHIM M. MOOPPAN
                                                       Deputy Assistant Attorney General

                                                       MARCIA BERMAN
                                                       Assistant Director
                                                       Federal Programs Branch

                                                       /s/ James Bickford
                                                       James Bickford
                                                       Trial Attorney (N.Y. Bar No. 5163498)
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street, NW
                                                  6
         Case 1:17-cv-00916-CRC Document 40 Filed 06/14/19 Page 7 of 7



                                           Washington, DC 20530
                                           Telephone: (202) 305-7632
                                           Facsimile: (202) 616-8470

Date: June 14, 2019                        Counsel for Defendant




                                       7
Case 1:17-cv-00916-CRC Document 40-1 Filed 06/14/19 Page 1 of 12
Case 1:17-cv-00916-CRC Document 40-1 Filed 06/14/19 Page 2 of 12
Case 1:17-cv-00916-CRC Document 40-1 Filed 06/14/19 Page 3 of 12
Case 1:17-cv-00916-CRC Document 40-1 Filed 06/14/19 Page 4 of 12
Case 1:17-cv-00916-CRC Document 40-1 Filed 06/14/19 Page 5 of 12
Case 1:17-cv-00916-CRC Document 40-1 Filed 06/14/19 Page 6 of 12
Case 1:17-cv-00916-CRC Document 40-1 Filed 06/14/19 Page 7 of 12
Case 1:17-cv-00916-CRC Document 40-1 Filed 06/14/19 Page 8 of 12
Case 1:17-cv-00916-CRC Document 40-1 Filed 06/14/19 Page 9 of 12
Case 1:17-cv-00916-CRC Document 40-1 Filed 06/14/19 Page 10 of 12
Case 1:17-cv-00916-CRC Document 40-1 Filed 06/14/19 Page 11 of 12
Case 1:17-cv-00916-CRC Document 40-1 Filed 06/14/19 Page 12 of 12
